DETAILED ACTION
Claims 1, 3, 8, 16, and 19 are amended. Claim 2 is cancelled. Claims 1 and 3-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to paragraphs [0045], [0052], and [00145] are fully considered and are satisfactory to overcome the objections directed to the specification in the previous Office Action.
Amendments to claims 1 and 16 are fully considered and are satisfactory to overcome the objections directed to the claims in the previous Office Action.
Amendments to claim 16 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §112(b) directed to claims 16-20 in the previous Office Action.
Amendments to claim 16 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §101 directed to claims 16-20 in the previous Office Action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason O. Howard (Reg. No. 62,120) on 01/19/2022.
IN THE CLAIMS:
Claims 16 and 19 are amended as follows:

16.	(Currently Amended) One or more computer storage media comprising computer executable instructions that, when executed by a computing device, causes the computing device to perform a method of augmenting a notification, the method comprising:
determining that a notification content satisfies an augmentation criteria, wherein the notification is generated from a communication to a user;
identifying a plurality of words from the communication that are each candidates to include in an updated notification;
assigning an augmentation score to each of the plurality of words using a machine learning model, wherein the augmentation score describes a probability that an individual word will make the notification content more informative if the individual word is added to the notification content;
determining that a first word and a second word from the plurality of words are plausible candidate words for inclusion in the notification content based on a first augmentation score for the first word and a second augmentation score for the second word, and wherein the first augmentation score and the second augmentation score do not satisfy a selection threshold for use in the updated notification; 
selecting a third word that encompasses a meaning of both the first word and a meaning of the second word;

generating the updated notification by including the third word in the notification content.



Allowable Subject Matter
Claims 1, 3-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Alba et al. (US 2018/0373691 A1; hereinafter Alba) discloses implementing linguistic replacements by assigning scores to potential replacement terms to replace an original term based on how close in meaning the replacement terms are to the original term, sorting the potential replacement terms based on their scores (where a high score indicates the replacement term is close in meaning to the original term, a mid-level score indicates the replacement term is somewhat similar in meaning to the original term, and a low score indicates the replacement term is not close in meaning to the original term) and presenting these potential terms to a user for selection (see e.g. Alba, paragraphs 8-11). That is, Alba discloses a first term with a low score that has a less close approximation of the original term’s meaning, a second term with a mid-range score that has a medium approximation of the original term’s meaning, and a third term with a high score that has a high approximation of the original term’s meaning (which means the third term encompasses the meanings of the first and second terms within the context of the original term) and the user makes the selection from these terms. However, Alba does not explicitly disclose selecting the third replacement term that encompasses the meanings of the first and second terms in response to determining that the first and second replacement terms fail to satisfy a selection threshold.
Cardonha et al. (US 9,519,871 B1; hereinafter Cardonha) discloses determining to replace an input document word with a synonym when an aggregate probability for the synonym is greater than an aggregate probability for the input document word (see e.g. 
Shen (US 10,467,339 B1) discloses determining a first and a second synonymous words with gender-bias and selects a third word that encompasses the meanings of the first and second words but is gender-neutral by determining that the third word is below a gender-bias threshold (see e.g. Shen, column 10, lines 1-22). However, Shen does not explicitly disclose an augmentation score for these words and/or selecting the third word when it is above a selection threshold for augmenting a notification. 
Therefore, in view of the limitations “assigning an augmentation score to each of the plurality of words using a machine learning model, wherein the augmentation score describes a probability that an individual word will make the notification content more informative if the individual word is added to the notification content”, “determining that a first word and a second word from the plurality of words are plausible candidate words for inclusion in the notification content based on a first augmentation score for the first word and a second augmentation score for the second word, and wherein the first augmentation score and the second augmentation score do not satisfy a selection threshold for use in the updated notification”, “selecting as the word, a third word that encompasses a meaning of both the first word and a meaning of the second word” recited in claim 1, the similar limitations recited in claims 8 and 16, and the other limitations recited therewith, claims 1, 8, and 9, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claim 1, 8, and 9 are allowed. Claims 4-7, 10, and 11 are also allowed due to their dependency on allowable independent claims 1 and 9.




CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 9,519,871 B1 by Cardonha et al.
U.S. Patent No. 10,713,423 B2 by Catalano et al.
U.S. Patent No. 8,588,825 B2 by Jonsson.
U.S. Patent No. 10,762,161 B2 by Rao et al.
U.S. Patent No. 10,467,339 B1 by Shen.
U.S. Patent No.  10,193,833 B2 by Tetreault et al.
U.S. Patent No. 10,303,761 B2 by Yamauchi et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194